Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed 06/21/2021.
Claims 1-5 and 10 are currently pending and have been examined.
Claims 6-9, 18, and 20 have been cancelled.
Claims 11-17 and 19 have been withdrawn.
Claims 1-5 and 10 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 06/21/2021 have been fully considered but they are not fully persuasive.
Regarding 101, in light of the arguments and the amendments, the 101 rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Pat. No. 10,373,257) in view of Coughlin (U.S. Pub. No. 2007/0276582).
Regarding claim 1:
Iqbal teaches:
A system (a system that may facilitate communications so that parents or other superiors may monitor driving behavior of a vehicle carrying children or other subordinates. [abstract]) comprising: a processor (The computing device may also include at least one processor. [col 3, lines 33-35]) configured to: 
detect an onboard request for vehicle-action reporting configuration (implementing a manner for regulating an amount of vehicle telematics data collected, for organizing this data, and for controlling when, how, and what data is reported. Different people and different organizations may want different information  issued from a device installed in a vehicle onboard diagnostic port (the vehicle computing device 100v may include the vehicle's on-board diagnostic (OBD) system. [col 16, lines 60-61]); 
responsive to the request, send a vehicle identifier (the method may include receiving, at a server, drive data from a first computing device (e.g., cell phone, tablet, PDA, OBD plug-in device, etc.) associated with a first user driving a vehicle. The drive data may include an identifier (e.g., phone number, PIN number, etc.) identifying the first computing device. [col 5, lines 27-32]) to a configuration server (receiving, at a server, [col 5, lines 27-32]); 
receive a set of configuration data (The system may also include a server configured to: identify a contract associated with the first user based on the identifier; retrieve, from the database, contract information of the contract; receive a request for a challenge; in response to the request, determine the particular challenge based on the contract information; transmit, to the first computing device, the particular challenge; receive, from the first computing device, the additional drive data; determine whether the first user passed the particular challenge based on the additional drive data; and determine whether to issue a reward to the first user based on whether the first user passed the particular challenge. [col 6, lines 50-67]), from the server (The system may also include a server configured to: [col 6, lines 50-67]), representing tuned trigger variables for vehicle reporting (in response to the request, determine the particular challenge based on the contract information; , tuned to a specific vehicle identified by the identifier (identify a contract associated with the first user based on the identifier [col 6, lines 50-67]) and based, for at least one variable, on an aftermarket addition identified by the vehicle (The first computing device may be configured to: collect drive data representing a driving behavior associated with the vehicle; transmit the drive data and an identifier identifying the first computing device; receive a particular challenge; and transmit additional drive data pertaining to the particular challenge. [col 6, lines 50-67]; examiner is interpreting the user device 100c to represent an aftermarket addition as it represents a computer device tied to a user and tailor the challenge (tuned trigger variables) depending on who the user is.); 
use the configuration data to tune a set of vehicle reporting trigger variables (identify a contract associated with the first user based on the identifier; retrieve, from the database, contract information of the contract; receive a request for a challenge; in response to the request, determine the particular challenge based on the contract information; transmit, to the first computing device, the particular challenge [col 6, lines 50-67]), such that the device reports based upon occurrence of a tuned vehicle reporting trigger variable (receive, from the first computing device, the additional drive data; determine whether the first user passed the particular challenge based on the additional drive data; and determine whether to issue a reward to the first user based on whether the first user passed the particular challenge. [col 6, lines 50-67]);
detecting, via communication to the device over a vehicle bus (Aspects of this disclosure provide a method for issuing driving challenges to, for example, students learning to drive. In one embodiment, the method may include receiving, at a server, drive data from a first computing device (e.g., cell phone, tablet, PDA, OBD plug-in device, etc.) associated with a first user driving a vehicle. [col 5, lines 25-30]), the occurrence of a variable value designated by the tuning as suitable for causing a report (As such, the method may include determining whether the first user passed the particular challenge based on the additional drive data. The method may also include determining, by the server, whether to issue a reward to the first user based on whether the first user passed the particular challenge. [col 5, lines 43-48]); 
and reporting data, obtained from the vehicle bus (Aspects of this disclosure provide a method for issuing driving challenges to, for example, students learning to drive. In one embodiment, the method may include receiving, at a server, drive data from a first computing device (e.g., cell phone, tablet, PDA, OBD plug-in device, etc.) associated with a first user driving a vehicle. [col 5, lines 25-30]), designated for reporting based on a variable for which the value was detected (the contract information may include information describing at least one term related to a driving behavior with which the first user agreed to comply. Also, in some embodiments, he request may come from the student, a parent or coach of the student, or another entity (e.g., an agent of an insurance company). For example, the receiving of the request may include receiving a driver request for the challenge from the first computing device, receiving a parent request for the challenge from a second computing device associated with a parent who is a party to the contract, or receiving an insurance .
Iqbal does not explicitly teach, however Coughlin teaches:
and based, for at least one variable, on an aftermarket addition identified by the vehicle (Of course, as indicated earlier, every vehicle model has its own unique fuel efficiency characteristics or profile. Indeed, there can be fuel efficiency variations between vehicles of the same model, due to such factors as the choice of axle ratio and whether or not a roof rack is present. Furthermore, the fuel efficiency will be impacted by the amount of passenger and/or cargo load being carried, as well as other factors such as wind speed. These factors may require a change in one or more of the trigger thresholds that determine when coaching feedback is provided through apparatus 12. [0042]; examiner is interpreting a modified axel ratio and the presence of a roof rack as aftermarket additions that are identified by the vehicle as they directly impact the performance of the vehicle and the data generated by the ECU.); 
Iqbal to include the teachings as taught by Coughlin to anticipate changes to vehicle dynamics based on physical changes to the vehicle that would be made to the car that are not standard so as to be able to report or calculate data based on these changed factors.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Pat. No. 10,373,257) in view of Coughlin (U.S. Pub. No. 2007/0276582) in further view of Shin (U.S. Pub No. 2016/0210795)
Regarding claim 2:
Iqbal in view of Coughlin discloses all the limitations of claim 1, upon which this claim is dependent.
Iqbal in view of Coughlin does not explicitly teach, however Shin teaches:
wherein the identifier includes a vehicle identification number (VIN). (Here, the vehicle may be identified by a vehicle identification number (VIN) unique to each vehicle. [0091])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iqbal in view of Coughlin to include the teachings as taught by Shin to allow “the data collection server 400 may identify the car model/specifications/options of the vehicle by receiving VIN information in a step of establishing a communication link through authentication with the vehicle data collection terminal 300” [0091]. This can allow vehicle or user identification as well as base specifications to be automatically pulled up since those values are typically associated with the VIN.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Pat. No. 10,373,257) in view of Coughlin (U.S. Pub. No. 2007/0276582) in further view of Inbarajan (U.S. Pat. No. 8050811).
Regarding claim 3:
Iqbal in view of Coughlin discloses all the limitations of claim 1, upon which this claim is dependent.
Iqbal in view of Coughlin does not explicitly teach, however Inbarajan teaches:
wherein the identifier includes an electronic serial number (ESN). (The identification information in step 106 preferably includes an identifier that distinguishes either the vehicle or the subscriber; examples can include a vehicle identification number (VIN), an electronic serial number (ESN) for the telematics unit [col 6, lines 54-58])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iqbal in view of Coughlin as shown in the rejection above to include the teachings as taught by Inbarajan “so that the service provider knows with whom it is communicating” [col 6, lines 49-50].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Pat. No. 10,373,257) in view of Coughlin (U.S. Pub. No. 2007/0276582) and Shin (U.S. Pub No. 2016/0210795) in further view of Grimm (U.S. Pub. No. 2016/0031389).
Regarding claim 4:
Iqbal in view of Coughlin discloses all the limitations of claim 1, upon which this claim is dependent.
Iqbal in view of Coughlin does not explicitly teach, however Shin teaches:
along with the vehicle identifier. (In response to the request for data collection, the vehicle terminal 102 collects corresponding vehicle data from the corresponding ECUs, and then transmits the collected vehicle data to the data collection server 130 through the mobile communication network 120. [0034])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iqbal in view of Coughlin to include the teachings as taught by Shin to allow “the data collection server 400 may identify the car model/specifications/options of the vehicle by receiving VIN information in a step of establishing a communication link through authentication with the vehicle data collection terminal 300” [0091]. This can allow vehicle or user identification as well as base specifications to be automatically pulled up since those values are typically associated with the VIN.
Iqbal in view of Coughlin and Shin does not teach, however Grimm teaches:
wherein the processor is configured to send identification of an aftermarket part, (the information system 102 to receive data information from one or more after-market input device(s) 111, which the system 102 will then transmit to the data output device(s) 160. [0042]; The user calibration at step 542 requires the system user provide a learning cycle for the software, wherein the software detects the after-market components (e.g., after-market input devices 111) and enables the components to function with the pre-existing components [0102])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iqbal in view of Coughlin and Shin as shown in the rejection above to include the teachings as taught by Grimm “to allow integration of pre-existing (e.g., factory installed) vehicle systems with after-market technology” [0042].
Regarding claim 5:
Iqbal in view of Coughlin, Shin, and Grimm, as shown in the rejection above, discloses all the limitations of claim 4, upon which this claim is dependent.
Grimm further teaches:
wherein the identification of an aftermarket part is received from a user (Initial calibration information may include information such as, but not limited to function of the after-market input devices 111 (e.g., video data for a camera), location and position of the input devices 111 (e.g., height of a camera above ground or other reference point), and vehicle operator information (e.g., head position of the vehicle operator in reference to a stationary location such as the vehicle ceiling).) responsive to a request for identification of any aftermarket parts (The user calibration at step 542 requires the system user provide a learning cycle for the software). (fig 5 path 506 and step 542)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Pat. No. 10,373,257) in view of Coughlin (U.S. Pub. No. 2007/0276582) in further view of Gelbart (U.S. Pub. No. 2017/0039784).
Regarding claim 10:
Iqbal in view of Coughlin, as shown in the rejection above, discloses all the limitations of claim 1, upon which this claim is dependent.
Iqbal in view of Coughlin does not teach, however Gelbart teaches:
wherein the tuned trigger variables (speed is the tuned trigger variable demonstrated below) include a value for use when a temporary vehicle feature is engaged, (The server may take into account the time of day in determining whether 
wherein the processor is configured to replace the reporting variable used (The server may take into account the time of day in determining whether the vehicle is in traffic, warranting deviation from the permissible route [0092]) when the feature is not engaged (normal speed [0092]), with the value for use when the feature is engaged (The server may have a threshold to warrant deviation such as 50% (or 25% or 75%) of the normal speed [0092]), responsive to engagement of the feature (based on at least one of the following factors: location, date, time, weather, whether the day is a holiday, current driver, gender of the driver, age of the driver, and the like. [0092]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iqbal in view of Coughlin as shown in the rejection above to include the teachings as taught by Gelbart to “include a threshold for allowable deviations” [0092].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silvestri (U.S. Pat. No. 9,989,005) discloses a secondary controller for controlling the performance of an automobile is described. The secondary controller can be configured to temporarily reprogram one or more vehicle controllers, such as the engine control unit, after the automobile has been powered on. The secondary controller can substitute command sets with different command sets by rewriting the corresponding portion of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665